Eckert, J. During the period from April 27, 1943, to June 26, 1943, the Department of Public Works and Buildings of the State of Illinois, Division of Highways, purchased and received gasoline, kerosene and lubricating oil in the value of $48.57 from the claimant, Phillips Petroleum Company. Invoice No. 8702 in the amount of $2.16, for gasoline, was presented on October 13, 1943, to R. T. Cash, District Engineer; invoice No. 4035 in the amount of $6.76, for kerosene, was presented on October 5, 1943, to O. F. Gloeke, District Engineer; the remaining invoices upon which the claim is based, in the total amount of $39.65, for gasoline and lubricating oil, were presented on November 22, 1943, to C. I. Burggraph, District Engineer. The quantities, qualities, prices and points of delivery of these supplies were in accordance with" a previous agreement between the claimant and the Division of Highways. The invoices were presented for payment in the usual course of business, but were not paid because the appropriation therefor had lapsed on September 30, 1943. Claimant has furnished supplies for the respondent, the purchase of which was properly and duly authorized; claimant submitted its invoices to the respondent within a reasonable time and has not received payment; such non-payment is due to no fault on the part of the claimant; when the charges were incurred there remained a sufficient unexpended balance in the appropriation from which payment could have been made. Claimant is, therefore, entitled to an award. (Koppein vs. State, 12 C. C. R 395.) An award is therefore made in favor of the claimant in the sum of $48.57.